THIBODEAUX, Chief Judge.
For the reasons discussed in the consolidated case of Estate of Shellie Belaire v. *1102Crawfish Town USA and LUBA Workers’ Compensation, 15-180 (La.App. 3 Cir. -/-/-); — So.3d -, the judgment of the trial court is reversed and the matter is remanded for a trial on the merits. Costs of this appeal are assessed against Defendants, Crawfish Town USA, Inc. and LUBA Workers’ Compensation.
REVERSED AND REMANDED.
AMY, J., dissents and assigns reasons.
PICKETT, J., dissents for the reasons assigned by Judge AMY. • -